UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-6132


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

THE MATTER OF THE SEARCH OF 2122 21ST ROAD NORTH ARLINGTON,
VIRGINIA,

                   Defendant - Appellant.



                                     No. 18-6133


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

IN THE MATTER OF THE SEARCH OF UNIVERSITY MANAGEMENT AND
TECHNOLOGY,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cr-00236-LO-JFA-1; 1:17-cr-00237-
LO-JFA-1)
Submitted: July 30, 2018                                          Decided: August 20, 2018


Before WYNN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John C. Kiyonaga, Marcus T. Massey, LAW OFFICE OF JOHN C. KIYONAGA,
Alexandria, Virginia, for Appellants. Tracy Doherty-McCormick, Acting United States
Attorney, Daniel T. Young, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Yanping Chen Frame appeals the district court’s

order adopting the magistrate judge’s decision finding that Frame failed to establish a prima

facie case of a violation under Fed. R. Crim. P. 6(e), or that Fed. R. Crim. P. 41 or the

Privacy Act, 5 U.S.C. § 552a (2012), entitles her to relief. We have reviewed the record

and the district court’s orders and affirm for the reasons stated by the district court. United

States v. Search of 2122 21st Road, No. 1:17-cr-00236-LO-JFA-1 (E.D. Va. filed Jan. 23,

2018, entered Jan. 24, 2018); United States v. Search of Univ. Mgmt. & Tech., No. 1:17-

cr-00237-LO-JFA-1 (E.D. Va. filed Jan. 23, 2018, entered Feb. 7, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              3